 



Exhibit 10.28
(SFBC LOGO) [g00183sfbc.gif]
11190 Biscayne Blvd.
Miami, FL 33181
November 11, 2005
Drug Research Services Sub, Inc.
415 McFarlan Road, Suite 201
Kennett Square, PA 19348
Attention: Dr. Michael Adams, President
     Re: Asset Purchase Agreement
Dear Dr. Adams:
     In connection with our discussions regarding the Earn-Out contained in the
Asset Purchase Agreement dated September 6, 2002, by and among SFBC
International, Inc. (“SFBC”), SFBC New Drug Services, Inc. and New Drug
Services, Inc., as amended on March 13, 2004 (the “Asset Purchase Agreement”),
SFBC has agreed to offer Drug Research Services Sub, Inc., the successor to New
Drug Services, Inc. the following terms and conditions in connection with the
Earn-Out contained in the Asset Purchase Agreement. We each have determined that
due to recent changes in the corporate structure of SFBC and its subsidiaries
due to the acquisition of PharmaNet and the corresponding changes in operational
control of NDS and personnel, it has become a practical impossibility to
accurately determine whether the Earn-Out, as originally contemplated in the
Asset Purchase Agreement, has been achieved. Therefore, the achievement and
calculation of the Earn-Out shall be based upon the terms and conditions set
forth herein. If these terms and conditions reflect our discussions and are
acceptable to DRSS, please execute a copy of this letter agreement (the “Second
Amendment”), and return it to SFBC at the above address. Capitalized terms
herein shall have the same meaning ascribed to them as in the Asset Purchase
Agreement.
     The Level 1 Earn-Out contained in Section 4.03 (a) of the Asset Purchase
Agreement is deleted and replaced with the following: Seller shall be entitled
to an Earn-Out of up to $2,000,000 calculated as follows: If Clinical
Pharmacology Services (“CPS”), which has been operating as a division of Miami
with its stand alone results of operations and other P&L accounting, achieves
net pre-tax earnings, on a stand-alone basis, of $1,000,000 or more for the
period April 1, 2005 through December 31, 2005, CPS shall be paid an Earn-Out
equal to its net pre-tax earnings for the period multiplied by 1.33, less any
amounts previously paid for Level 1 Earn-Out. If CPS achieves net pre-tax
earnings of less than $1,000,000 for the period, no Earn-Out shall be paid. To
the extent CPS is entitled to an Earn-Out, it shall be paid concurrently with
the filing of SFBC’s report on Form 10-K for the year ending December 31, 2005.

 



--------------------------------------------------------------------------------



 



Drug Research Services Sub, Inc.
November 11, 2005
Page 2
     With the exception of the advance payments, the Level 2 Earn-Out referenced
in Section 4.03 (b) of the Asset Purchase Agreement is deleted.
     Except as otherwise provided herein, the Asset Purchase Agreement is not
otherwise amended, and is hereby confirmed and ratified in all respect by the
SFBC and DRSS. All payments made to DRSS under the Asset Purchase Agreement, as
amended, shall be made subject to applicable withholding requirements as may be
required by law. DRSS agrees to indemnify the Company and hold the Company
harmless from any and all taxes, penalties, and other assessments that the
Company is, or may become, obligated to pay on account of any payments made to
DRSS under the Asset Purchase Agreement, as amended.
     This Second Amendment sets forth the entire agreement between the Company
and DRSS and supersedes any and all prior and contemporaneous oral and written
agreements and understandings between the Company and DRSS concerning its
subject matter. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to conflict of
laws principles.
     This Second Amendment may be executed in separate counterparts and by
facsimile, and each such counterpart shall be deemed an original, and together
one agreement.

            Sincerely,
            Arnold Hantman      Chief Executive Officer     

ACCEPTED AND AGREED TO,
This ___day of November, 2005
Drug Research Services Sub, Inc.
 
Dr. Michael Adams, President

 